DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to determine resources for scheduling sidelink communications.
		Wu et al (US 20190124490 A1) discloses that a transmitter UE determines eligible resource blocks for scheduling V2X communication and sends a proposed schedule including eligible resource blocks to a receiver UE. When the receiver UE confirms the proposed schedule, V2X communication is transmitted based on the confirmation of the proposed schedule (Fig. 5-6, Fig. 8, Par 0071-0081, Par 0089).
		Wu does not disclose, “the resource map request message includes a triggering threshold for triggering a report of downlink channel conditions, and wherein the triggering threshold includes a threshold value and a period of time”.
		Fehrenbach et al (US 20200092685 A1) discloses that a group manager UE receives configuration data from a base station to coordinate sidelink communication with the group member UE’s. The group manager UE allocates resources to the group member UE’s based on a resource pool allocated by the base station (Fig. 2-5, Par 0034-0038).


The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473